DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/8/22 has been entered.

Claim Status
	Claims 1-11 are pending.  Claims 3, 5-11 are withdrawn. Claim 12 has been canceled. Claims 1-2, and 4 are under examination on the merits.  Claims 1-2, and 4 are rejected. 
Any rejection or objection not reiterated has been overcome by amendment.
 
Specification
The use of the term amaZon velocity mass spectrometer [0073], Takara [0081], and SYBR.RTM. Premix Ex Taq.TM. II (Tli RNaseH Plus) [0081] which is a trade name or a mark used in commerce, has been noted in this application. The above list may not be exhaustive. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Setten (as cited in IDS provided by applicant), Humair (Humair, B., González, N., Mossialos, D. et al. Temperature-responsive sensing regulates biocontrol factor expression in Pseudomonas fluorescens CHA0. ISME J 3, 955–965 (2009), Weller (Weller, D. M., & Cook, R. J. (1983). Suppression of take-all of wheat by seed treatments with fluorescent pseudomonads. Phytopathology, 73(3), 463-469), and Cong (Cong, P. T., Dung, T. D., Hien, T. M., Hien, N. T., Choudhury, A. T., Kecskes, M. L., & Kennedy, I. R. (2009). Inoculant plant growth-promoting microorganisms enhance utilisation of urea-N and grain yield of paddy rice in southern Vietnam. european journal of soil biology, 45(1), 52-61).
Regarding claims 1, 2, and 4: Setten teaches transforming a NiF gene island from P. stutzeri and inserting the genetic island into P. protegens and the heterologous expression of the genetic island (p1 abstract, p2 right column lines 6-8, figure 4, p7 right column lines 16-17). Setten teaches the bacteria (active ingredient) is applied to plants in a saline solution (composition) (p4 right column lines 3-9). Setten teaches that plants inoculated with P. protegens containing and heterologously expressing the NiF island from P. stutzeri exhibit increased growth (figures 5-8). Setten teaches that the NiF island from P. stutzeri can be transformed into a variety of other Pseudomonas strains and that this insertion results in increased plant growth (p7 right column lines 43-48, figures 5-8). Setten further teaches state of the art regarding the genetic engineering approaches undertaken to increase biocontrol compounds and nitrogen fixation for plant growth promotion (p2 left column lines 5-14).
Setten fails to teach the knockout of the retS gene (ΔretS) or the increased yield of plants in a field due to the nitrogen fixation of bacteria. 
Cong teaches application of bacteria to rice crops in the field to increase rice yield by 30 kg (abstract). The application of the bacteria (BioGro) serves to increase the nitrogen uptake efficiency of the rice (abstract, p55 section 3.1 grain and straw yields and agronomic efficiency). BioGro contains a strain of Pseudomonas (table 1). Cong further states that the benefits of nitrogen fixation bacteria have been observed in the greenhouse and in the fields (p57 left column lines 11-16). Given these results it is obvious to one of ordinary skill in the arts that providing a nitrogen fixation gene island to a strain of bacteria as Setten has done would have a reasonable expectation of success in increasing plant yield in the field.
Setten and Cong fail to teach the knockout of the retS gene (ΔretS) or increased yield of plants in a field due to biocontrol of diseases from beneficial bacteria. 
Humair teaches a strain of P. fluorescens CHA0 (later reclassified to P. protegens) that has a knockout of the retS gene (table 1, p958 left column lines 2-4 and 22-24). Humair demonstrates an increase in antibiotic production when retS is knocked out (figure 5, p961 left column lines 50-57).  Humair teaches that P. fluorescens CHA0 is a common biocontrol strain and that the deletion of retS (ΔretS) results in an increase in the expression of biological control factors (p955 left column lines 2-10, figures 5 and 6, p962 right column lines 54-59).  
Humair fails to teach increased plant yield in a field from the biological control of diseases from beneficial bacteria. 
Weller teaches using strains of fluorescent Pseudomonas as biological control agents against wheat pathogens (abstract). This testing is conducted both in a greenhouse and in a field (p464 right column greenhouse pot tests and field tests sections). Weller demonstrated that applying strains of Pseudomonas resulted in suppression of disease (biocontrol), increased height of crop (growth) and yield increases of 27% (p468 left column lines 18-29). Given these results it is obvious to one of ordinary skill in the arts that increasing the biocontrol capabilities of Pseudomonas as Humair has done.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to mutate the P. fluorescens CHA0 containing a retS deletion (CHA0-ΔretS) of Humair with the nif insertion of Setten. One of ordinary skill in the art would be motivated to do so in order to improve on the biocontrol properties resulting from the retS knockout taught in Humair by incorporating additional nitrogen fixation genes as taught in Setten as this would logically lead to increased protection for the plant from harmful bacteria and the increased plant growth resulting from the inclusion of the nitrogen fixation genes. Weller demonstrates that biocontrol strains of bacteria can result in increased plant yield in the field. Thus, one would have a reasonable expectation of success that the increased biocontrol properties of the retS deletion would result in increased plant yield in the field. Similarly, Cong demonstrates that application of nitrogen fixing bacteria to plants in a field results in increased yield. Thus, one would have a reasonable expectation of success that a bacterial strain incorporating a nif gene cluster would increase crop yield in the field.  
	 
Response to Arguments
Applicant's arguments filed 4/8/22 have been fully considered but they are not persuasive. 
Applicant argues that Humair does not teach nitrogen fixation and the deletion of retS is not the same as or related to nitrogen fixation. Applicant is correct in this, however, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Both references are in the field of improving plant growth and thus to one of ordinary skill in the art one would have a motivation to combine the retS deletion with the nif island as discussed in the 103 rejection above. Both the retS and nif genetic manipulations result in desirable properties when applied to a plant. Thus, it would be logical to incorporate two positive, beneficial properties into one strain of bacteria.
In response to Applicant's argument that the Examiner's conclusion of obviousness, is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. In re McLaughlin, 443 F.2d 1392; 170 USPQ 209 (CCPA 1971).
 Applicant’s arguments with respect to increasing plant yield in the field have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument (remarks p10). 
Applicant further argues that double mutants are harder to predict the response to. Humair (art cited in the rejection) table 1 discloses a list of mutants with double mutations. One skilled in the arts would understand that there is a reasonable expectation of success in generating double mutations.  Thus, this argument has been fully considered but not found persuasive.
Applicants argue that experiments in the lab do not always translate to field experiments. This is correct, but to one skilled in the arts, it would be obvious to translate successful lab experiments into the field. Applicant further asserts that growth and yield are not necessarily linked. This assertion may be correct but plants exhibiting increased growth would have a reasonable expectation of success in increasing the yield of the plant. See 103 rejection above for additional details. 
Applicant further argues that there is not a reasonable expectation of success as the applicants tried to insert the nif genomic island into other strains of P. fluorescens and failed. This assertion is not supported by the specification, additionally, “arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965)” (see MPEP 716.01(c)). Setten teaches that the nif island from P. stutzeri can be transformed into a variety of other Pseudomonas strains and that this insertion results in increased plant growth (p7 right column lines 43-48, figures 5-8). Applicant argues that the strain of Pseudomonas protegens used in Setten is genetically different than the strain used in instant application which is correct. The fact that applicants tried and failed to introduce the nif island into other strains and failed does not diminish the fact that Setten was able to incorporate the island into different species of Pseudomonas including the claimed species of Pseudomonas protegens and Setten stated that their work can be applied to other host strains (p12 right column lines 25-28). The fact that Setten was able to transfer and obtain a functional nif insertion into different species which are more genetically diverse than different strains of the same species lends additional weight to the reasonable expectation of success. It would be a matter of routine experimentation to test various strains of bacteria to see what strains/species result in a functional nif island as evidenced by Setten’s abstract that states two of the six species tested did not work. Thus the weight of evidence supports a reasonable expectation of success. 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREVOR L KANE whose telephone number is (571)272-0265. The examiner can normally be reached M-F 7:00 am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on (571)272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657                                                                                                                                                                                                        
/TREVOR L KANE/Examiner, Art Unit 1657